DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.         The amendment made to the specification filed on 05/10/2022 has been accepted and entered. No new matter is added.

Terminal Disclaimer
3. 	The terminal disclaimer filed on 03/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent No. 9,599,499 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
	This application is rejected under double-patenting against U.S. Patent No.
9,599,499. Applicant filed a terminal disclaimer on 03/02/2022 for this case. The terminal disclaimer has been reviewed and was found as proper.
The primary reason for the allowance of claims 1-20 is the inclusion of the limitations of: selecting a node of the first fluid delivery pipeline network, wherein the selected node corresponds to a supply station; determining a set of nodes linked to the selected node, the determining being based on the received temporal sensor measurements of the first fluid-delivery pipeline network; identifying, from the set of nodes, a first node that has a least temporal lag among the set of nodes; removing, from the set of nodes, a second node that is linked to the first node; generating, by the processing unit, a temporal delay prediction model based on a topological network associated with the first fluid-delivery pipeline network; predicting, by the processing unit, linepack delays of a second fluid-delivery pipeline network based on the temporal delay prediction model generated using the first fluid- delivery pipeline network; and providing a notification to compress fluid by a compressor station of the second fluid delivery pipeline network based on the predicted linepack delays to maintain at least a predetermined pressure in the second fluid-delivery pipeline network. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862    

/TOAN M LE/Primary Examiner, Art Unit 2864